Title: Lord Howe to Caroline Howe, [17 February 1775]
From: Howe, Rear Adm. Richard, Viscount
To: Howe, Caroline


While Franklin was preparing his drafts for the discussion with Barclay and Fothergill on the 17th, he received his first word in weeks from Lord Howe, who asked through his sister to see him. They met the next morning; the Admiral explained that he expected to be sent to the colonies as a commissioner to arrange a reconciliation, and wanted Franklin to go with him. If the terms were acceptable, the American replied, he would leave on an hour’s notice. He might discuss the matter with Lord Hyde, Howe suggested; Franklin agreed, and the Viscount promised to arrange an interview.
 
No 18
Grafton street Friday 4 O’Clock, [February 17, 1775]
I wish you to procure me an opportunity to see Dr. Franklin at your House to morrow or on Sunday morning for an essential purpose.
  
Addressed: Honble / Mrs. Howe
Notation in Franklin’s hand: recd Friday 5 o’Clock Feb. 17. 1775
